Prentis, J.,
delivered the opinion of the court.
 The Attorney-General has moved to dismiss the writ of error in this case upon the ground that it does not affirmatively appear from the record that the bills *715of exceptions were signed by the judge of the trial court within sixty days from the date of the final judgment as prescribed by law. This motion is sustained, as the record before us shows that the fact suggested is true. Kelly v. Trehy, 133 Va. 160, 112 S. E. 757; James v. Commonwealth, 133 Va. 723, 112 S. E. 761.
We observe further from the record which is relied upon that the assignments of error are insufficient. Puckett v. Commonwealth, 134 Va. 574, 113 8. E. 853; and the conviction of voluntary manslaughter is amply sustained by the evidence certified.

Writ dismissed.